Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-25 are pending. 

Applicant’s amendment filed on 9/20/2021 is acknowledged.

2.  Claims 1-10 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.  

3.  Accordingly, claims 11-25 are under consideration in the instant application

5.  Applicant’s IDS, filed 9/302021, is acknowledged and has been considered. 


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.  Claims 11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Galson et al. (BioMedicine, 2, 2015, 2070-2079, of record), Smith et al. (Nat Protoc, 2009, 4(3), 372-384, of record), and Reddy et al. (“monoclonal antibodies isolated without screening by analyzing the variable-gene repertoire of plasma cells” Nature Biotechnology, 28(9), 2010, newly cited IDS Ref), in view of Swinkels et al. (Virology Journal 2013, of record) and Arakawa et al. (EMBO Journal, 1996, of record).

With respect to base claim 11, Galson teaches immunization of patients who had previously received a course of HepB vaccine (booster vaccine group) with a HepB booster vaccine. Galson teaches that blood was taken immediately before vaccination as well as 7, 14, 21 and 28 days after vaccination. (section 2.1 and Fig 1). The “booster” is considered a  “hyperimmunization” and taking the blood prior to and after vaccination 

Galson teaches that peripheral blood monoclonal cells (PBMCs) from the blood serum were isolated (section 2.3) and RNA was extracted from sorted cells (section 2.5) (“isolating nucleic acids from PBMCs”).

Galson teaches performing reverse transcription and random hexamer primers (“reverse transcribing the mRNA in the samples after enriching the samples for mRNA”).

Galson teaches conducting PCR with VH family specific forward primers, with IgM and IgG specific reverse primers, in separate reactions and sequencing  (section 2.5). 

Differences with claimed invention

Galson does not specifically recite “sequencing across the majority of light and heavy chain variable regions of the immunoglobulins; “identifying variable heavy chain amino acid sequences and the abundance of the variable heavy chain amino acid sequences”, identifying variable light chain amino acid sequences that are approximately similar in abundance to the most abundant variable heavy chain amino acid sequence”; and “expressing polypeptides comprising the identified variable heavy chain amino acid sequences and the identified variable light chain amino acid sequence in an in vitro expression system”.

Galson further differs from the claimed invention in the recitation that the variable H chain amino acid sequences are CDRH3 and the variable light chain amino acid sequences are CDRL3 (claim 24) and that identifying the abundance of the VH sequences includes identifying about 3-6 of the most abundant variable heavy chain amino acid sequences (claim 25). 

Smith teaches a protocol for the production of antigen-specific human monoclonal antibodies. Antibody-secreting cells such as PBMCs are isolated form whole blood collected 7 d after vaccination, the antibody genes of the cells are then amplified by RT-PCR and nested PCR, cloned into expression vectors and transfected into a human cell line (abstract; p. 3 and spanning to p. 4 under “experimental design”; p. 11 under “reverse transcription, nested and cloning PCRs”). Smith teaches that the nested PCR is performed to amplify the DNA enough to obtain sequences of the heavy and light chain V genes (p. 4, lines 3-4). 

Reddy teaches high-throughput DNA sequencing to analyze the VL and VH gene repertoires derived from the mRNA transcripts of fully differentiated mature B cells, antibody-secreting bone-marrow plasma cells (BMPC), from immunized mice. To examine the dynamics of the V gene repertoires in BMPCs, mice were immunized with 

Reddy teaches that rapid bioinformatics analysis relied on homologies to conserved framework regions within V genes to identify the most common complementarity-determining region 3 (CDR3) sequences, which correctly identified more than 94% of VH and more than 92% of VL sequences in the Kabat database.  (p. 966, 1st ¶). 

Reddy teaches that 4-5 of the most abundant full-length VL and VH genes were synthesized and that in most cases VL and VH pairing was determined by rank ordering of CDR3 frequency within the repertoire.  To evaluate the utility of the paring strategy, a combinatorial library of scFVs comprising the four most abundant VL and VH genes were expressed in E. coli.  (p. 967, 1st ¶, right hand column). 

Reddy further teaches that antibodies generated in this manner were overwhelmingly antigen specific (abstract) and that the method serves for antibody isolation without the need for screening (p. 965, 1st ¶). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have integrated the steps of sequencing across the majority of VH and VL regions, identifying the VH amino acid sequences and the abundance of the VH amino acid sequences; identifying the VL amino acid sequences that are approximately similar in abundance to the most abundant VH amino acid sequences and expressing those polypeptides in an in vitro expression system as taught by Smith and Reddy into a method of analyzing B cell repertoire dynamics from PBMCs obtained from hyperimmunized subjects before and after vaccination as taught by Galson. 

Those of skill in the art would have had reason to do so because Smith teaches that steps such as isolating nucleic acids from PBMC by RT-PCR were known in the art for generation of human monoclonal antibodies specific to a vaccinating antigen, and Reddy further teaches that resulting RT-PCR products can be sequences where several abundant VL and VH gene sequences are identified and then VL and VH genes paired accordingly to their relative frequencies within the repertoire, offering a simple and improved method for the identification of highly antigen specific antibodies.  The combination of familiar elements according to known methods is obvious when it does 

The combined references of Galson, Smith and Reddy still do not teach the PBMCs are isolated from birds (base claim 11).

Swinkels teaches prime-boost vaccination, which is considered “hyperimmunization” of chickens (“birds”) with recombinant M2 protein from influenza A strains. (abstract). 

Swinkels teaches determining the M2-specific antibody responses in the serum before vaccination and three weeks after vacation as well as two weeks after booster, at days 21, 42 and 56 of age. (abstract). (“samples collected prior to hyperimmunization and after hyperimmunization”). 

Arakawa also teaches amplification of rearranged immunoglobulin variable region genes from chicken splenic germinal centers induced by immunization. (abstract). Arakawa teaches immunization of chickens and using PCR to amplify both rearranged VH segments of B cells isolated from the germinal centers (p. 2540, under “Results). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted as a subject of immunization in a method of assessing B cell immunoglobulin repertoire as taught by Galson, Smith and Reddy, a bird, such as a chicken, that is immunized as taught by Swinkels and Arakawa. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because  Swinkels teaches that birds can also be hyperimmunized, and Arakawa further teaches that B cells from chicken can be isolated and their VH regions from B cells amplified and cloned.. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive because the newly adding steps such as identifying the abundance of the VH and VL  acid sequences and identifying the VL amino acid sequences that are similar in abundance to the most abundant H amino acid sequences is taught by Reddy. One of skill in the art would be highly motivated to apply these steps because Reddy teaches that they are highly useful for identifying highly specific mAbs without the need for screening. This would also include sequencing the CDR3 regions as recited in claim 24.

s 11-14, 16, 8-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Galson et al. (BioMedicine, 2, 2015, 2070-2079, of record), Smith et al. (Nat Protoc, 2009, 4(3), 372-384, of record) and Reddy et al. (“monoclonal antibodies isolated without screening by analyzing the variable-gene repertoire of plasma cells” Nature Biotechnology, 28(9), 2010, newly cited IDS Ref), in view of Swinkels et al. (Virology Journal 2013, of record) and Arakawa et al. (EMBO Journal, 1996, of record), as applied to claims 11 and 24-25 above, and further in view of Rice et al. (Animal Health Research Reviews, 117-128, 2007, of record), Hattori et al. (US 2008/0075712, of record) and Kaushik et al. (US 2010/0196375, of record).

The prior art teachings of Galson, Smith, Reddy, Swinkels and Arakawa are discussed supra.

The teachings differ in the recitation that the antigen includes Mannheimia haemolytica outer membrane protein (Omp) and/or M. haemolytica leukotoxin (claims 12 and 19). 

The teachings also differ in the recitation that a binding domain comprises the variable heavy chain and the variable light chain amino acid sequences, the binding domain in a scFv polypeptide” (claims 13 and 21) and “a rmAb”. (claims 14 and 22).

The teachings further differ in the recitation that the method further includes administering a composition that includes the recombinant polypeptide expressed in the in vitro expression system having the binding domain capable of binding the antigen, wherein the binding domain of the recombinant polypeptide includes the identified variable heavy chain amino acid sequence and the identified variable light chain amino acid sequences form the antibody repertoire of the birds, such as chickens, hyperimmunized with the antigen, wherein the antigen is a disease related antigen and wherein administration of the composition prevents the disease in an animal. (claims 16 and 18). 

The teachings also differ in the recitation that the disease is bovine respiratory disease (claim 20). 

Rice teaches that mannheimia haemolytica is the principal bacterium isolated form respiratory disease in feedlot cattle and that virulence factors include outer membrane proteins and leukotoxin (Lkt) (abstract). 

Rice teaches that identification of the importance of the Lkt in the pathogenesis of pneumonia pasteurellosis led to the development of a commercial cell-free, M. Haemolytical A1 culture supernatant vaccine (p. 122, 3rd ¶ under “Vaccines”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted as an antigen of immunization in a method of assessing 

Rice further teaches that M. Hemolytica is a bovine pathogen of considerable economic important to the global cattle industry and that it is considered the major bacterial agent of bovine respiratory disease complex (p. 1466, 1st ¶).

Hattori teaches that antibodies against receptors may be obtained by known methods as for example by immunizing animals with antigens and that variable regions of the L and H chain are recovered form immunized animals as by preparing mRNA from spleen cells of the immunized animals and recovering the L and H chain variable regions by RT-PCR (¶136). Hattori further teaches that construction of scFv-CH1-Fc expression vectors by inserting scFv between a signal sequence or animal cells and CH1-hinge-CH2-CH3 (¶143). Hattori teaches that a single-strand antibody or scFv fragment, which is considered “a rmAb” (the specification at ¶35 defines “rmAb” as a recombinant monoclonal antibody), contains the VH and VL regions of the antibody, and these regions exist in a single polypeptide chain (¶115). 

Kaushik also teaches that scFv offer a number of advantages in that they can be fused with a range of molecules including toxins for the treatment of disease and show improved pharmacokinetics for tissue penetration (¶7). 

Kaushik teaches single chain variable fragments (scFv) that binds BHV-1 virus comprising a light chain and heavy chain variable region and that the scFv molecules are useful in for preventing and treating bovine respiratory disease (abstract; ¶s2-5, 8-9, 16-18, 34, 70, 73, 76, 82)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included H and L amino acid sequences obtained from hyperimmunization as taught by Galson and Smith as part of a recombinant monoclonal antibody such as an scFv polypeptide, and to have used such scFvs for the prevention or treatment of disease, such as bovine respiratory disease, in an animal.  

Those of skill in the art would have had reason to do so because Hattori teaches that the construction of scRv from H and L chains was known in the art, and Kaushik teaches that scFvs offer several advantages for treatment of infection. There would also be a reasonable expectation of success in preventing or treatment a disease in an animal given the teachings of Kaushik that a scFv was successful in treating bovine 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9. Claims 11-14, 16-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Galson et al. (BioMedicine, 2, 2015, 2070-2079, of record), Smith et al. (Nat Protoc, 2009, 4(3), 372-384, of record), Reddy et al. (“monoclonal antibodies isolated without screening by analyzing the variable-gene repertoire of plasma cells” Nature Biotechnology, 28(9), 2010, newly cited IDS Ref), Swinkels et al. (Virology Journal 2013, of record), Arakawa et al. (EMBO Journal, 1996, of record), Rice et al. (Animal Health Research Reviews, 117-128, 2007, of record), Hattori et al. (US 2008/0075712) and Kaushik et al. (US 2010/0196375, of record), as applied to claims 11-14, 16, 8-22 and 24-25, above, and further in view of Poulsen et al. (J Immunol 2011, 187).

The prior art teachings of Galson, Smith, Reddy, Swinkels, Arakawa, Rice, Hattori and Kaushik are discussed supra.

The teachings differ in the recitation that the recombinant polypeptides are expressed in a bacterial expression system (claim 17). 

Arakawa, which is discussed supra, further teaches that amplified DNAs were cloned into plasmid vectors and the V region inserts of individual bacterial colonies were sequenced (p. 2540, last ¶). 

Poulsen teaches analyzing antibody repertoires in two adult volunteers after each of three consecutive booster vaccinations with tetanus toxoid (abstract). Poulsen teaches that VH and CC genes were coamplified in a single PCR reaction, VH and LC genes were linked and amplified further in subsequent nested PCR reactions and that Ab V gene pairs were cloned into an Escherichia coli expression vector, which is considered a “bacterial expression system”. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted as an expression vector for a recombinant polypeptide such as one of the scFv recombinant polypeptides taught by Kaushik, a bacterial expression system. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Poulsen teaches that bacterial expression 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10. Claims 15 and 23 are objected to as being dependent upon a rejected base claims 11 and claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 15, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644